DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 4/1/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 5, 6, 9, 14, 16-21, 27, 28 and 36 are acknowledged.
Claims 1-39 are currently pending and have been examined under the effective filing date of 5/13/2019.

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. 
While Frederick discloses sending information about the drawer event to the controller, it does not explicitly disclose activating the optical sensor.  Examiner submits prior art of a medical cabinet that incorporates these features and posits an obviousness rejection to teach the amended claims.
Regarding page 12, Frederick teaches an optical or magnetic type sensor 484 that senses the position of leg 482 that is on pawl 470, as seen in Figure 54.   (Frederick 29:47; Sensor 484 is … an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto.) Examiner interprets claims 22 and 24-26 to include a position detector (this corresponds to sensor 484) and position strip (this corresponds to 482) using through-beam photoelectric technology, (Frederick teaches an optical or magnetic type sensor) to sense a position of a drawer relative to the housing and detect movement of the drawer based on information about the position strip.  Frederick teaches this limitation, as seen in Frederick 29:45; sensor 484 is positioned to sense the position of second leg 482. Sensor 484 is preferably a mechanical switch or in alternative embodiments may be an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto. Sensor 484 is mounted on a bracket 486.  It is with this interpretation of the claim language in claims 22 and 24-26 that Examiner relies upon.
Regarding page 14, Examiner submits citations from MacIntosh that clarify the functions previously cited.
Further, Examiner submits a 112 rejection in hopes to expedite prosecution of Application.

Claim Objections

Claim 39 is objected. Claim 39 is drafted to a system and improperly relies on claim 1, which is directed to a locker and is a different product/apparatus claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 14, 15 and 22-39 are rejected under 35 U.S.C. 103Frederick (Pat. No. US 6,788,997 B1) in view of Mann et al. (Pub. No. US 2020/0253679 A1.)
Regarding Claim 1, Frederick discloses an automated product locker, comprising: 
a housing; a drawer configured to be slidably stowable within the housing, the drawer defining a storage area configured to receive a plurality of products; 
a plurality of visual indicators configured to indicate respective positions of respective units of the products within the storage area; (Frederick Figure 61)
a machine vision system arranged within the housing and configured to capture information about the products, the machine vision system comprising an optical device; (Frederick 29:47; Sensor 484 is … an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto)
and a controller arranged within the housing and operably coupled to the machine vision system, the controller comprising a processor and a memory, the memory having computer-executable instructions stored thereon that, when executed by the processor, cause the controller to: (Frederick 31:21; The signal from the sensor 484 is received by controller 300)
detect an opening or closing of the drawer by a user, (Frederick 31:34; whenever door 454 is opened a signal is sent by controller 300 to the display terminal. A record concerning the event is made by the computer 84 and stored in the data store 85.) (Frederick 32:15; controller 300 sends a signal indicative that the door has been closed to the display terminal. In a preferred embodiment of the invention the time of closing of the refrigerator door is preferably included as part of the dispensing event information in the data store along with the other associated information concerning the event.) 
inventory the products based, at least in part, on the information about the products; and (Frederick 31:40; data correlated with the event … may include for example, the particular medications to be taken from the interior area of the refrigerator)
cause one or more of the visual indicators that are associated with a desired unit of the products to actuate. (Frederick 29:1; lock module 452 also includes a visual indicator 464.  …the indicators may be actuated to give an indication to the user at times when the unit may be opened.  This helps a user find the refrigerator or storage cabinet where a requested medical item is stored.  … to provide an indication of the location in the unit where a particular type of medical item is stored.)
Frederick does not disclose, but Mann discloses:
upon detecting the opening or closing, cause the optical device to capture at least one image of the products; (Mann ¶0092; medical supplies cabinet comprises one or more cameras positioned on or within the medical supplies cabinet, wherein the one or more cameras being activated when a door of the medical supplies cabinet is opened.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of sensor triggering in Mann because applying the known technique would have yielded predictable results and resulted in an improved system by allowing focused measurements of inventory.

Regarding Claim 2, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the drawer comprises an external face, and wherein at least one of the visual indicators is arranged on or adjacent to the external face. (Frederick 21:1; The lock module 452 also includes a visual indicator 464.)

Regarding Claim 3, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the drawer further comprises a plurality of partitions arranged within the storage area, and wherein a respective set of the visual indicators is arranged along each of the partitions. (Frederick 38:60; use of identifying means 576 such as a machine readable bar code, visible indicia, or the like.  Identifying means 576 may be placed on the cabinet 550 or individual drawers, or the identifying means 576 may be placed directly on bracket 566.)

Regarding Claim 4, Frederick as modified by Mann discloses the automated product locker of claim 3, wherein the drawer further comprises a plurality of trays configured to receive the product, wherein each of the trays is arranged between adjacent partitions. (Frederick 36:4; FIGS. 61 through 63 show alternative configurations of item supporting members such as drawers, shelves and trays, in supporting connection with the cabinet 550.)

Regarding Claim 5, Frederick as modified by Mann discloses the automated product locker of claim 4, wherein each of the trays includes a plurality of slots for receiving units of the products. (Frederick 65:11; slots 192 are oriented such that for any size container reasonably accommodated in the magazine)

Regarding Claim 6, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to transmit an inventory of the products over a network to a remote system. (Frederick 31:36; A record concerning the event is made by the computer 84 and stored in the data store 85.)

Regarding Claim 7, Frederick as modified by Mann discloses the automated product locker of claim 6, wherein the remote system comprises a database. (Frederick 5:12; data on items in each kit are stored in correlated relation with the kit designation in the database.)

Regarding Claim 8, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the optical device is a barcode scanner. (Frederick 53:28; reading device is a bar code scanner)

Regarding Claim 9, Frederick as modified by Mann discloses the automated product locker of claim 8, wherein inventorying the product based, at least in part, on the information about the product comprises: reading respective product identifiers associated with respective units of the products; decoding the respective product identifiers associated with the respective units of the products; and using the respective product identifiers, associating the respective units of the products with the respective positions within the storage area. (Frederick 54:1; The bar code scanned may be indicative of a particular supply storage location.)

Regarding Claim 10, Frederick as modified by Mann discloses the automated product locker of claim 9, wherein each of the respective product (Frederick 54:1; The bar code scanned may be indicative of a particular supply storage location.)

Regarding Claim 11, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the optical device is an imaging device. (Frederick 29:47; Sensor 484 is … an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto)

Regarding Claim 14, Frederick as modified by Mann discloses the automated product locker of claim 11, wherein inventorying the product based, at least in part, on the information about the product comprises: receiving images of the products captured by the imaging device; analyzing the images of the products to identify respective product identifiers associated with respective units of the product; decoding the respective product identifiers associated with the respective units of the products; and using the respective product identifiers, associating the respective units of the product with the respective positions within the storage area. (Frederick 54:1; The bar code scanned may be indicative of a particular supply storage location.)

Regarding Claim 15, Frederick as modified by Mann discloses the automated product locker of claim 14, wherein each of the respective product identifiers is a one-dimensional (1D) barcode, a two-dimensional (2D) barcode, a three-dimensional (3D) barcode, a universal product code (UPC), a stock keeping unit (SKU), text, or a graphic. (Frederick 54:1; The bar code scanned may be indicative of a particular supply storage location.)

Regarding Claim 22, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to initiate the machine vision system in response to a movement of the drawer. (Frederick 31:34; whenever door 454 is opened a signal is sent by controller 300 to the display terminal. A record concerning the event is made by the computer 84 and stored in the data store 85.) (Mann ¶0092; medical supplies cabinet comprises one or more cameras positioned on or within the medical supplies cabinet, wherein the one or more cameras being activated when a door of the medical supplies cabinet is opened.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of sensor triggering in Mann because applying the 

Regarding Claim 23, Frederick as modified by Mann discloses the automated product locker of claim 22, wherein the movement of the drawer is withdrawal of the drawer from the housing followed by return of the drawer into the housing. (Frederick 32:41; directed to providing a supply or storage cabinet with adjustable drawers or shelves)

Regarding Claim 24, Frederick as modified by Mann discloses the automated product locker of claim 22, further comprising a position detector configured to sense a position of the drawer relative to the housing. (Frederick 31:17; once the door has been opened the signal is preferably disocontinued)

Regarding Claim 25, Frederick as modified by Mann discloses the automated product locker of claim 24, wherein the position detector is a through- beam photoelectric sensor. (Frederick 29:47; Sensor 484 is … an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto) (Frederick 29:45; sensor 484 is positioned to sense the position of second leg 482. Sensor 484 is preferably a mechanical switch or in alternative embodiments may be an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto. Sensor 484 is mounted on a bracket 486.)

Regarding Claim 26, Frederick as modified by Mann discloses the automated product locker of claim 22, further comprising a position strip including machine readable code arranged within the drawer, wherein the machine vision system is further configured to capture information about the position strip, and wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the controller to detect the movement of the drawer based, at least in part, on the information about the position strip. (Frederick 29:45; sensor 484 is positioned to sense the position of second leg 482. Sensor 484 is preferably a mechanical switch or in alternative embodiments may be an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto. Sensor 484 is mounted on a bracket 486.) (Frederick 38:60; use of identifying means 576 such as a machine readable bar code, visible indicia, or the like.  Identifying means 576 may be placed on the cabinet 550 or individual drawers, or the identifying means 576 may be placed directly on bracket 566.) 

Regarding Claim 27, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to receive a request for the desired unit of the products. (Frederick 26:2; computer 84 requires user to input an identification…also a second authorized user to input their coded card) (Frederick 26:38; selecting the patient who is to receive the medication) (Frederick 28:20; signal from the display terminal 98…enable the user to access the interior area)

Regarding Claim 28, Frederick as modified by Mann discloses the automated product locker of claim 27, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to: transmit the request for the desired unit of the products over a network to a remote system; and receive a response from the remote system, the response including a position of the desired unit of products within the storage area. (Frederick 57:56; When the user logs off the transaction messages are sent through the interface in the display terminal 338 and into the network 328 from which they are received by computer 324 or other computers connected to the system.  The transaction messages are used to include information about the quantity conditions and other events which have been carried out, in the data store 326.)

Regarding Claim 29, Frederick as modified by Mann discloses the automated product locker of claim 28, wherein the remote system comprises a database. (Frederick 57:63; transaction messages may be sent to a number of different computers and modify data in numerous data stores depending on the programming of the particular system.)

Regarding Claim 30, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to provide an alarm in response to a condition of the drawer. (Frederick 24:53; If an error is made an alarm may be given, either at the register, display terminal and/or the administrator's workstation.)

Regarding Claim 31, Frederick as modified by Mann discloses the automated product locker of claim 1, further comprising a power supply arranged in the housing. (Frederick 23:27; locally powered)

Regarding Claim 32, Frederick as modified by Mann discloses the automated product locker of claim 1, further comprising a locking device arranged in the housing and configured to secure the drawer. (Frederick 21:1; The lock module 452 also includes a visual indicator 464.)

Regarding Claim 33, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the machine vision system comprises a single optical device. (Frederick 29:47; Sensor 484 is … an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto)

Regarding Claim 34, Frederick as modified by Mann discloses the automated product locker of claim 1, further comprising: a plurality of drawers, each of the drawers being configured to be slidably stowable within the housing; and a plurality of machine vision systems arranged within the housing, wherein a respective one of the machine vision systems corresponds to a respective one of the drawers. (Frederick 63:61; Each magazine has a dispense verification sensor 179 associated therewith.  Sensor 179 is operable to detect the actual dispense of a container from a magazine.  Sensor 179 may be an optical, mechanical or other suitable sensor type.)

Regarding Claim 35, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein each of the visual indicators is at least one of a light emitter or a graphical display. (Frederick 29:2; visual indicator 464 …is a …LED)

Regarding Claim 36, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein each of the respective units of the products is a product package. (Frederick 13:16; Typical items may include packages containing medical items such as drugs, medical equipment, supplies, including for example, catheters and guide wires for angioplasty or other medical items which should be strictly and accurately monitored because of theft, safety, critical need or other concerns.)

Regarding Claim 37, Frederick as modified by Mann discloses the automated product locker of claim 36, wherein the product package includes one or more contact lenses. (Frederick 13:16; Typical items may include packages containing medical items such as drugs, medical equipment, supplies, including for example, catheters and guide wires for angioplasty or other medical items which should be strictly and accurately monitored because of theft, safety, critical need or other concerns.)

Regarding Claim 38, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein at least one of the visual indicators is configured display a first user indication associated with a first user and a second user indication associated with a second user, wherein first user indication and the second user indication may be selected from an icon, image, or a color associated with a particular user. (Frederick 26:2; computer 84 requires user to input an identification…also a second authorized user to input their coded card) (Frederick 26:38; selecting the patient who is to receive the medication) (Frederick 28:20; signal from the display terminal 98…enable the user to access the interior area)

Regarding Claim 39, Frederick as modified by Mann discloses a system, comprising: a client device; a remote system; and the automated product locker of claim 1, wherein the client device, the remote system, and the automated product locker are operably coupled via a network. (Frederick 16:16; terminal communicates through a local area network (LAN) 82 to a remote computer 84 which includes a processor and a data store)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (Pat. No. US 6,788,997 B1) in view of Mann et al. (Pub. No. US 2020/0253679 A1,) and in further view of Seres et al. (Pub. No. US 2020/0125854 A1.)
Regarding Claim 12, Frederick as modified by Mann discloses the automated product locker of claim 11, but not wherein the machine vision system further comprises a light reflecting device configured to direct light reflected from a portion of the storage area to the imaging device.
Seres discloses wherein the machine vision system further comprises a light reflecting device configured to direct light reflected from a portion of the storage area to the imaging device. (Seres ¶0007; imaging arrangement may further include a top mirror)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of mirrors in Seres because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the positioned imaging sensor to capture more inventory.

Regarding Claim 13, Frederick as modified by Mann and Seres discloses the automated product locker of claim 12, wherein the imaging device and the light (Seres ¶0007; imaging arrangement may further include a back mirror mounted at a back top portion of the horizontal shelf, wherein the back mirror is inclined at a pre-defined angle with respect to the front mirror, and wherein the front and back mirrors enable the image sensor to capture a front view of the one or more products on the horizontal shelf.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of mirrors in Seres because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the positioned imaging sensor to capture more inventory.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (Pat. No. US 6,788,997 B1) in view of Mann et al. (Pub. No. US 2020/0253679 A1,) and in further view of MacIntosh et al. (Pub. No. US 2017/0249491 A1.)
Regarding Claim 16, Frederick as modified by Mann discloses the automated product locker of claim 14, but not wherein inventorying the products based, at least in part, on the information about the products further comprises analyzing the images of the products to identify one or more of the respective 
MacIntosh discloses wherein inventorying the products based, at least in part, on the information about the products further comprises analyzing the images of the products to identify one or more of the respective positions within the storage area associated with a missing, unrecognized, or unreadable product identifier. (MacIntosh ¶0223; system can acquire certain identification information (e.g., straight-edges or curvilinear shape, color histogram, temperature, weight, etc.) from sensors, and use this information to determine the most common presentation pose of objects having such attributes, and apply different image distortions or other identification techniques accordingly based on such sensor data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory.

Regarding Claim 17, Frederick as modified by Mann and MacIntosh discloses the automated product locker of claim 16, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to determine, using a machine learning algorithm, whether the one or more of the respective positions within the storage area associated with the missing, unrecognized, or unreadable product identifier contain a unit of the products. (MacIntosh ¶0223; system can acquire certain identification information (e.g., straight-edges or curvilinear shape, color histogram, temperature, weight, etc.) from sensors, and use this information to determine the most common presentation pose of objects having such attributes, and apply different image distortions or other identification techniques accordingly based on such sensor data… ¶0333; implementations of the technology are self-learning. For example, the detailed system can statistically track data that—in the aggregate, begins to reveal clues for product identification. A data driven model for product identification thus evolves through exposure to additional data… ¶0353; system may be self-learning. A new product may be recognized, initially, by an express identifier, such as a watermark or a barcode. Through repeated exposure, the system collects information about image fingerprints, weights, color histograms, temperature, etc., that it associates with such product… ¶0581; cloud resource can be configured to learn from the sensor data, e.g., discerning correlations between certain barcodes, watermarks, histograms, image features, product weights, product temperatures, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory.

Regarding Claim 18, Frederick as modified by Mann discloses the automated product locker of claim 14, wherein inventorying the products based, at least in part, on the information about the products further comprises analyzing the images of the products to determine, using a machine learning algorithm, a source of each of the respective units of the products.
MacIntosh discloses wherein inventorying the products based, at least in part, on the information about the products further comprises analyzing the images of the products to determine, using a machine learning algorithm, a source of each of the respective units of the products. (MacIntosh ¶0020; collected light field data is then processed to yield multiple different planes of focused imagery, to which product recognition technologies are applied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory.

Regarding Claim 19, Frederick as modified by Mann discloses the automated product locker of claim 14, but not wherein inventorying the products based, at least in part, on the information about the products further comprises cropping a portion of the images of the products, and wherein the cropped portion of the images is analyzed to identify the respective product identifiers associated with the respective units of the products.
MacIntosh discloses wherein inventorying the products based, at least in part, on the information about the products further comprises cropping a portion of the images of the product, and wherein the cropped portion of the images is analyzed to identify the respective product identifiers associated with the respective units of the products. (MacIntosh ¶0020; collected light field data is then processed to yield multiple different planes of focused imagery, to which product recognition technologies are applied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory.

Regarding Claim 20, Frederick as modified by Mann discloses the automated product locker of claim 14, but not wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to store the images of the products in the memory.
MacIntosh discloses wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to store the images of the products in the memory. (MacIntosh ¶0272; Each object is represented by data stored in memory indicating, e.g., its shape, size, orientation, and position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick 


Regarding Claim 21, Frederick as modified by Mann discloses an automated product locker of claim 14, but not wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to transmit the images of the products over a network to a remote system. 
MacIntosh discloses wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to transmit the images of the products over a network to a remote system. (MacIntosh ¶0434; sends the extracted medium identifier--together with the other product details (e.g., product code, product name, measured weight, price per pound, total price) to the store's central computer database for storage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buibas et al. (Pub. No. US 2020/0202177 A1) discloses a machine vision system to detect stock changes in a storage area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ANT/          Examiner, Art Unit 3687

/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624